DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-5 are dependent upon nonexistent claims.  It appears that claims 2-4 should be dependent upon claim 1 and claim 5 should be dependent upon claim 4 so that’s how the examiner has examined them.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hulse et al. US 2009/0184279.
	Regarding claim 1, Hulse discloses a gate 105 for a gate valve, the gate comprising: a first disc-shaped side 110; and a second disc-shaped side (opposite side), wherein the first disc-shaped side includes a first center guide and a first diameter, the first center guide being a convex ridge extending across the first diameter (135).
	Regarding claim 2, wherein the second disc-shaped side includes a second center guide and a second diameter, the second center guide being a convex ridge extending cross the second diameter (Fig. 1A shows the mirror image on the other side of Fig. 1 so same structure is on other side).
	Regarding claim 3, wherein the first center guide extends across the first diameter entirely (the structure extends all the way from the bottom to the top of the gate).

	Regarding claim 4, further comprising a circumferential side defining a circumference, a first circumferential endpoint, a second circumferential endpoint, and two circumferential midpoints, the first circumferential endpoint being at a first intersection of the first diameter and the circumference, the second circumferential endpoint being at a second intersection of the first diameter and the circumference, the first and second circumferential midpoints each being half way between the first and second circumferential endpoints, the circumferential side extending in a continuous curve through the circumferential midpoints ([0012], “the wedge 105 is substantially circular” so the first and second circumferential endpoints are basically at the top and bottom of the circle and then the two circumferential midpoints are on the right and left of the circle thus meeting the claims).
	Regarding claim 5, wherein the circumferential side at the first and second circumferential midpoints defines the radially outermost surface (see claim 4 as the gate is a circle).
Claim(s) 1, and 3-5, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kennedy US 2011/0220828.
	Regarding claim 1, Kennedy discloses a gate 116, 216, 316 for a gate valve, the gate comprising: a first disc-shaped side (side of gate show in Fig. 6); and a second disc-shaped side (side of gate shown in Fig. 7), wherein the first disc-shaped side includes a first center guide and a first diameter, the first center guide being a convex ridge extending across the first diameter (ma be either structure holding 130 which goes across the diameter or the structure that goes along the shaft 122 that extends from the top to the bottom with the bottom part being convex around the bottom of the circle and in the direction curved from the bottom towards the top of the gate).
	Regarding claim 3, wherein the first center guide extends across the first diameter entirely (the structure extends all the way from the bottom to the top of the gate).
	Regarding claim 4, further comprising a circumferential side defining a circumference, a first circumferential endpoint, a second circumferential endpoint, and two circumferential midpoints, the first circumferential endpoint being at a first intersection of the first diameter and the circumference, the second circumferential endpoint being at a second intersection of the first diameter and the circumference, the first and second circumferential midpoints each being half way between the first and second circumferential endpoints, the circumferential side extending in a continuous curve through the circumferential midpoints (the gate is shown as a circle thus the first and second circumferential endpoints are basically at the top and bottom of the circle and then the two circumferential midpoints are on the right and left of the circle thus meeting the claims).
	Regarding claim 5, wherein the circumferential side at the first and second circumferential midpoints defines the radially outermost surface (see claim 4 as the gate is a circle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US 2011/0220828 in view of Hulse et al. US 2009/0184279.
	Regarding claim 1, Kennedy lacks the convex ridge containing the shaft being enclosed.  Hulse discloses an enclosed convex ridge 135 containing the shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enclose the ridge of Kennedy in a convex manner as disclosed by Hulse in order to keep contaminants out the shaft.
	Regarding claim 3, Kennedy in view of Hulse wherein the first center guide extends across the first diameter entirely (the structure extends all the way from the bottom to the top of the gate).
	Regarding claims 4-5, Kennedy shows the gates is a circle but is silent in the specification about it (although states that the prior art may be circular).  Hulse discloses a circular wedge ([0012], “the wedge 105 is substantially circular”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gate of Kennedy a circle as disclosed by Hulse to make the shape of the gate correspond to the circular opening of the flow thus meeting the first and second circumferential endpoints and midpoints and midpoints being the radially outermost surface).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulse et al. US 2009/0184279.
	Regarding claims 4-5, Hulse disclose that the gate is substantially circular ([0012], “the wedge 105 is substantially circular”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gate of Hulse a circle to make the shape of the gate correspond to the circle opening of the flow in a pipe or tube thus meeting the first and second circumferential endpoints and midpoints and midpoints being the radially outermost surface).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose convex ridges on gate valves.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921